            Case 18-34658 Document 582 Filed in TXSB on 09/17/20 Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                ENTERED
                                                                                                    09/17/2020
 IN RE:                                        §
 HOUTEX BUILDERS, LLC, et al.                  §       CASE NO. 18-34658
                                               §
 415 SHADYWOOD, LLC                            §       CASE NO. 18-34659
                                               §
 2203 LOOSCAN LANE, LLC                        §       CASE NO. 18-34660
                                               §
         Debtors                               §       JOINTLY ADMINISTERED
                                               §       CHAPTERll


                               ORDER GRANTING
             CD HOMES, LLC'S EMERGENCY MOTION FOR CONTINUANCE
             OF CLAIMS TRIAL AND RELATED AND PENDING DEADLINES


         Came on for consideration the Emergency Motion of CD Homes, LLC ("CD Homes") for

 Continuance of Claims Trial and Related and Pending Deadlines (the "Motion"). This Comi is of

 the opinion, and does find that the Motion should be granted; it is therefore

        ORDERED that CD Homes' Motion is granted; and it is

       FURTHER ORDERED, that the deadlines set for in ECF No. 578 are extended to October

09, 2020,

       A status conference is set in Courtroom 403, 515 Rusk St., Houston, Texas, at 9:30 a.m. on

October 13, 2020,

       This case is set for trial in Courtroom 403, 515 Rusk St., Houston, Texas, at 9:30 a.m. on

October 29 and October 30, 2020. Two days are reserved for trial.


            September   17, 2020
              April 04, 2018           Jeffrey P. Norman
                                       United States Bankruptcy Judge
